REHEARING REFUSED.
A petition for rehearing asserts that in the decision announced in the above opinion we have run counter to the cases of Raines v. Railroad, 39 W. Va. 50 and Teel v. *225Railroad, 49 Id. 85. We do not so see it. Plainly theRames case says that “it those running' a train discover a trespasser in immediate danger, they must use all reasonable exertions to avoid inflicting injury; otherwise the company will be liable.’’1 The argument for the company in this case is, that the engineer had the right to assume that the trespasser would get off the track. So he may, so far as not to require him, after alarm signal, to stop the train or lessen speed; but he cannot so assume as to dispense with such warning. After discovery he must give the track-walker the benefit or chance of a warning. The Raines case says that the train men “having given such signals as are required, have aright to act on the presumption that such person will step aside in time to remove himself from danger.” This pointedly demands the signal before the right to act on that presumption begins. The law cited in the two opinions in the Raines case shows this. Thompson, Com. on Negligence, Vol. 2, section 1T36, says that “after having given sufficient warning by whistle or bell he (the engineer) has a right to act on the presumption that the trespasser will quit the track.” Who can dispute that the decisions demand that warning after discovery? The very fact that the law demands such warning denies that it can be dispensed with on the theory that the engineer may assume that the track-walker will get off the track. Why call for warning, if this is not so? The Tell case supports our decision. It says that the engineer who discovers a person on the track is not bound to stop the train, unless he sees that the person is helpless; “but the engineer’s only duty toward such obstructor is to give the alarm signals necessary to warn a person of sound mind and good hearing in time to allow such person to vacate the right of way.” Now, what do we say in the above opinion contrary to these cases?
Complaint is made against the above opinion that it calls for a warning “at such a distance before reaching the trespasser, that he will be able to hear, take a thought for his safety, and get off the track.” Of what use would the warning be unless it gives time to “take a thought” for safety? It must be in time to reach the mind. “If the engineer sees the trespasser and waits until the warning by whistle will do no good, when by whistling sooner he could have *226enabled him to escape, the company is liable.” Lake Shore v. Bodemer, 32 Am. St. R. 218.
It is said that the Raines case accepted station and crossing signals five hundred feet away from the person as a sufficient signal. The fact was only mentioned. There were alarm whistles. Even if we say that the station whistle was held enough, it does not follow that a whistle one thousand feet away would be the same as one five hundred feet away.
It is said that the Raines case held an alarm twenty feet off sufficient. It must be admitted that was close; but the Court said it was tweiffy to thirty feet. In that case the train was going fifteen miles an hour, in this forty miles. That would call for a distance of fifty feet in this case. But why so measure when three witnesses say that there was no alarm until just as the engine struck Kelley.